Citation Nr: 0910386	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to the service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a TDIU rating.  In August 2008, the Board 
remanded the claim for additional development.

This appeal was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bronchial asthma, 
evaluated as 60 percent disabling, and for residuals of a 
fracture of the right hand, bilateral otomycosis, and 
allergic rhinitis, each evaluated as 0 percent disabling.  
The combined evaluation is 60 percent.

2.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Here, the RO sent correspondence in May 2006, prior to the 
initial adjudication of his claim, that discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the Veteran as to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and satisfied the 
duty prior to the final adjudication in the October 2008 
supplemental statement of the case.

As to VA's duty to assist, the Board notes that pertinent 
records from relevant sources identified by the Veteran, and 
for which he authorized VA to request, have been obtained. 38 
U.S.C.A. § 5103A.  VA has associated with the claims folder 
his service treatment records and post-service treatment 
records.  Further, he was afforded a formal VA examination 
with respect to this claim in October 2008.  For these 
reasons, the Board finds that VA has satisfied the duty to 
assist the claimant. 

Further, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

TDIU

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the Veteran has been granted a 60 percent 
disability rating for bronchial asthma, and noncompensable 
disability ratings for the residuals of a fracture of the 
right hand, bilateral otomycosis, and allergic rhinitis, for 
a combined disability rating of 60 percent.  The Veteran has 
no other service-connected disabilities.  As the Veteran has 
a single disability rated at 60 percent, he meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background, such that a TDIU 
rating may be assigned.  The record in this regard reflects 
that the Veteran has not been employed since 1973.

The record reflects that the Veteran has been diagnosed with 
numerous medical conditions which impact his ability to 
maintain gainful employment, including arterial hypertension, 
rheumatoid arthritis, a psychiatric condition (anxiety and 
depression), allergic rhinitis, and bronchial asthma.  Of 
these disabilities, service connection is in effect only for 
the allergic rhinitis and the bronchial asthma.  He does not 
contend that the disabilities for which he is in receipt of 
noncompensable disability ratings render him unemployable.  
In support of his claim of entitlement to a TDIU rating, the 
Veteran points to VA treatment records dated in September 
2004 which note that the Veteran is unable to work as a 
result of his asthmatic condition, and to a November 2004 
letter from his private treating physician, in which the 
physician opines that the Veteran's severe bronchial asthma 
prohibits him from maintaining gainful employment.  The 
Veteran asserts that because he was found to be unemployable 
as a result of his asthma in late 2004, and his asthmatic 
condition has only worsened since then, he is entitled to a 
TDIU rating.

Treatment records dated in October 2005 show that the 
Veteran's asthmatic condition was complicated by worsening 
allergic rhinitis, and records dated in August 2006 show that 
his treating physician felt that his asthmatic condition was 
continuously worsening.  Records dated in April 2007 show 
that the Veteran's asthma was considered to be uncontrolled, 
with daily exacerbations of three to five asthma attacks, and 
multiple emergency room admissions for treatment of asthma.  
In July 2007, he was noted to have poor control of his asthma 
symptoms, with significant nasal allergies.  Records dated in 
April 2008 show that the medication prescribed for the 
Veteran's asthma was causing anxiety, and that he was felt to 
be unable to work as a result of both his mental and physical 
status.

On VA examination in October 2008, however, the examiner 
specifically concluded that the Veteran was not currently 
unemployable as a result of his bronchial asthma.  The 
Veteran's current treatment for bronchial asthma consisted of 
daily inhaled bronchodilators and daily inhaled anti-
inflammatory agents.  Several times per year he was given a 
course of oral steroids, each course generally lasting 
between one and two weeks.  He had not been prescribed 
parenteral steroids, antibiotics, or immunosuppressive drugs.  
His current treatment regimen had reduced the number and 
severity of acute asthma attacks, to less than weekly but at 
least monthly.  He had not been hospitalized for treatment of 
asthma, and currently saw his physician for treatment of 
asthma several times per year.  His condition between asthma 
attacks was described as mildly impaired.  Pulmonary function 
testing in February 2008 revealed mild hyperinflation, mild 
air trapping, and increased airway resistance.  There were no 
significant changes as compared to studies done in March 2005 
and December 1999.  The examiner concluded that although the 
Veteran's asthma moderately affected his ability to do chores 
and shop, and prevented him from exercising or engaging in 
sports, his asthma only mildly affected his ability to travel 
and engage in recreational activities, and did not impact at 
all his ability to feed, bathe, or groom himself, or use the 
toilet independently.  Additionally, while the Veteran 
reported that his asthma condition required him to seek 
medical care on an at least monthly basis, this contention 
was not supported by the evidence of record, which 
demonstrated care for asthma on a much less frequent basis.  
In addition, although the Veteran had required emergency 
medical attention for asthma, he had not required extensive 
therapy at the emergency room prior to being released home.  
Given the Veteran's stable asthma condition, as demonstrated 
by pulmonary function testing, and that his symptoms were 
adequately controlled with medical treatment and that the 
Veteran had been able to manage his condition as an 
outpatient without significant complications or 
hospitalizations, the examiner determined that the Veteran's 
bronchial asthma did not prevent him from obtaining or 
maintaining gainful employment.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the October 
2008 opinion finding that the Veteran is not unemployable as 
a result of his service-connected bronchial asthma than to 
the September 2004 records of treatment noting that the he 
was unable to work as a result of his asthmatic condition, 
and to the November 2004 letter from his private treating 
physician, in which the physician opined that the Veteran's 
severe bronchial asthma prohibited him from maintaining 
gainful employment.  Significantly, the September and 
November 2004 opinions provided no rationale for finding him 
unemployable as a result of his bronchial asthma, when 
several other conditions were also discussed in the same 
notes, and thus it is unclear whether those physicians also 
considered his nonservice-connected disabilities in 
concluding that he was unemployable.  Additionally, there is 
no evidence indicating that those physicians reviewed the 
Veteran's records in conjunction with rendering those 
opinions.  In contrast, the October 2008 examiner offered a 
detailed rationale for his opinion that the Veteran was not 
rendered unemployable as a result of his bronchial asthma 
alone; namely, that his asthma appeared to be under control 
with outpatient treatment.  Further, the 2008 opinion was 
based upon a review of the entire record, and thus reflects a 
fuller, more informed opinion, as it also considered the 
opinions finding that the Veteran was unemployable as a 
result of his asthma.  

Based on a thorough review of the record, the Board finds 
that the functional limitations imposed by the Veteran's 
service-connected bronchial asthma do not preclude his 
performance of substantially gainful employment.  Although 
the Board acknowledges the Veteran's statements that his 
bronchial asthma prohibits him from working, there is no 
objective evidence showing that it totally precludes him from 
attaining or maintaining gainful employment.  Indeed, the 
October 2008 examiner determined that the Veteran's asthma 
condition was only moderately restrictive, and that his 
current condition between attacks was only mildly impaired.  
In sum, there is no probative, competent evidence of record 
showing that the Veteran is unable to maintain substantially 
gainful employment due to the severity of his service-
connected bronchial asthma disability.

The Board is sympathetic to the Veteran's assertions 
regarding ongoing difficulty with his bronchial asthma.  
Those problems, however, are reflected in his current 60 
percent disability rating.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Additional difficulties which limit his 
employability appear to be due to disabilities for which the 
Veteran is not service connected.  Those factors, while 
potentially relevant to the Veteran's overall employment 
prospects, are not valid for consideration in determining 
whether he is entitled to a TDIU rating.  As noted above, the 
central inquiry here is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad. Consideration may be 
given to the Veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose.  
Moreover, although the Veteran's bronchial asthma alone may 
cause some economic inadaptability, this also is taken into 
account in the assigned 60 percent disability evaluation.  In 
this case, there is no showing of total individual 
unemployability based solely on one the veteran's service-
connected bronchial asthma disability.

Based upon the foregoing, the Board concludes that the 
evidence does not demonstrate that the Veteran's service-
connected bronchial asthma alone, when considered in 
association with his educational attainment and occupational 
background renders him unable to secure or follow a 
substantially gainful occupation.  Although he has not been 
employed on a full-time basis since 1973, the preponderance 
of the evidence is against finding that his service-connected 
bronchial asthma disability resulted in his unemployability.

The Veteran asserts that he is unemployable due to his 
service-connected disability, but there is no competent 
evidence that it precludes him from obtaining or maintaining 
gainful employment.  The Board thus concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra- 
schedular consideration.  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned disability evaluation of 60 
percent, the preponderance of the evidence is against his 
claim.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.


ORDER

Entitlement to a TDIU rating is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


